Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
It is in the opinion of the examiner that the art of record neither anticipates nor renders obvious “wherein the attachment socket and said at least one first reel-holder have respective complementary nesting reliefs for form-fitting attachment of said at least one first reel-holder on the attachment socket, wherein the complementary nesting reliefs of the attachment socket have tracks formed by grooves on either side of said wire inlet” in combination with the rest of the claimed limitations set forth in the independent claim.
Searching by the Examiner yielded prior art as cited in the previous Office Actions.  Based on Applicant’s arguments and the Examiner’s review of the Office Action mailed on October 6, 2021, the subject matter is deemed to be allowable. Further explanation can be reviewed in the Applicant’s arguments filed on December 8, 2021. Therefore, it is concluded by the examiner that claims 14-27 of the present invention are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERESA M EKIERT/Primary Examiner, Art Unit 3725